          Case 1:21-cr-00217-PGG Document 57 Filed 06/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - against -
                                                                       ORDER
 STUART FINKELSTEIN,
                                                                  21 Cr. 217 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               At Defendant’s request, the conference currently scheduled for July 2, 2021, is

adjourned to July 27, 2021 at 10:00 a.m. The conference will take place by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Seven

days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

               Upon the application of Stuart Finkelstein, by and through his counsel Brian

Griffin, and with the consent of the United States of America, by and through Assistant United

States Attorney Rushmi Bhaskaran, the time from July 2, 2021 through July 27, 2021 is excluded

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of

justice served by the granting of this continuance outweigh the interest of the public and the
           Case 1:21-cr-00217-PGG Document 57 Filed 06/30/21 Page 2 of 2




Defendant in a speedy trial, because it will permit the Defendant time to retain new defense

counsel.

Dated: New York, New York
       June 30, 2021
